Citation Nr: 0922103	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on November 1, 2007.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

In December 2007, the case was remanded to the RO for further 
development.  The RO was instructed to request the physical 
examination records from the Veteran's former employer, the 
Temple Police Department in Temple, Texas.  The Veteran did 
not provide the necessary authorization form to request the 
records.  Therefore, this case was readjudicated in May 2009 
without the additional evidence.  The Board notes that the 
duty to assist is not a one-way street.  If a Veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence. 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the outcome 
remained unfavorable for the Veteran, this case has returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service; 
a sensorineural hearing loss was not manifested within the 
first post service year and current hearing loss is not 
otherwise related to active service.

2.  The preponderance of the evidence is against a finding 
that tinnitus, which manifested years after service, is 
related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), requires VA to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated in August 2003 and March 2006, the 
agency of original jurisdiction (AOJ) notified the Veteran 
under 38 U.S.C.A. § 103(a) (West 2002) and 


38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate his claims for service connection for bilateral 
hearing loss and tinnitus.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The March 2006 correspondence notified the Veteran regarding 
the process by which a disability rating or effective date is 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for bilateral hearing loss 
and tinnitus in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment 
records from active duty and reserves have been associated 
with the claims file.  The Veteran has been medically 
evaluated in conjunction with his claims.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends is the result of 
serving as a fireman and engineman in service.  Specifically, 
he states he stood watch in the engine room to make sure the 
engines were performing properly without proper ear 
protection.  His DD 214N confirms his training as an 
engineman and fireman.  The Veteran's post-service employment 
shows he was an assemblyman welder and a police officer from 
1972 to 2001 (see hearing transcript, pages 8, 9).  The 
Veteran reports use of ear plugs and ear buds when on a 
firing range and minimal noise exposure since discharge from 
service.  During his hearing, the Veteran reported hearing 
loss and constant tinnitus in his right ear since his 
discharge from service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if a sensorineural hearing 
loss became manifest to a degree of 10 percent or more within 
one year from the date of the Veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent medical 
evidence demonstrates a current disability.  In this regard, 
38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The Veteran was afforded a VA audiological examination in 
March 2009.  Audiometric testing showed the following:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
45
35
LEFT
20
25
25
35
35

His speech discrimination was 98% in the right ear and 96% in 
the left ear.  The Veteran has mild to moderate sensorineural 
hearing loss in the right ear, and normal hearing in the left 
ear.  Thus, there is evidence of a current disability in the 
right ear only.

The Veteran's service treatment records have been reviewed.  
Audiometric testing was not performed during his entrance or 
exit examinations in July 1966 and August 1970.  However, 
both whispered-voice and spoken-voice testing were performed 
at that time, which revealed that his hearing was normal 
(15/15) bilaterally.  

The Veteran also served in the Coast Guard reserves.  The 
Veteran passed whispered-voice testing in June 1986, July 
1987, September 1988 and July 1989.  In September 1988 
audiometric testing was performed with the following results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
15
LEFT
5
15
15
15
10

The Veteran's hearing was normal.  

In June 2003, the Veteran received an audiological assessment 
at the VA medical center in Temple, Texas.  The Veteran 
described gradually worsening hearing for the past 10 years, 
with hearing loss worse on the right.  He stated he had 
humming, or tinnitus, bilaterally about twice per week, 
lasting about an hour.  The Veteran also reported occasional 
spinning.  No ear infections or dizziness was reported.  
Otoscopy revealed clear ear canals and intact tympanic 
membranes.  Audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
35
40
LEFT
20
25
25
25
30
The Veteran had moderate to mild mixed loss, right ear.  
Hearing was within normal limits for the left ear except for 
a mild loss at 4000 kHz.  The Veteran's word recognition was 
100 percent for each ear, however; the audiologist felt the 
Veteran would have difficulty understanding conversation 
speech with background noises.  An ENT (ear, nose and throat) 
physician consultation was recommended.  The Veteran did not 
have hearing loss for VA compensation purposes at that time.

The Veteran was seen by a VA ENT specialist in July 2003.  
The Veteran related his history of decreased hearing over the 
past years.  He reported no significant noise exposure 
outside the military.  The Veteran denied any ear problems 
such as ear surgery or tympanic membrane perforation.  
Examination of the ears revealed clear external auditory 
canals and intact tympanic membranes bilaterally.  There was 
no evidence of either fluid behind the tympanic membrane or 
infection in either ear.  The Weber test (tuning fork test) 
showed that hearing deviated in the left ear, and that air 
conduction was better in the left ear.  The ENT physician 
reviewed the June 2003 audiogram and noted little, if any, 
hearing loss in the left ear.  The right ear had both 
sensorineural and conductive hearing loss.  The assessment 
was mixed conductive and sensorineural hearing loss, right 
ear.  

VA afforded the Veteran a VA examination in October 2003.  
The Veteran's claims folder was reviewed during examination.  
At that time, the Veteran reported hearing loss since 1999.  
His hobbies were noted as golf and scuba diving.  Upon review 
of the claims file, the audiologist noted the Veteran's prior 
report of tinnitus as twice a week since 1979, versus his 
present complaints of constant tinnitus for 10 years.  
Audiometric testing was performed which noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
20
15
LEFT
15
20
20
20
30

Speech recognition scores were 94 percent correct in the 
right ear and 100 percent correct in the left ear.  Pure tone 
speech results showed mild sensorineural reduction at 500-
1000 Hz for the right ear and 4000 Hz for the left.  The 
Veteran continued to exhibit normal hearing and excellent 
speech recognition for VA compensation purposes.  The 
audiologist stated the tinnitus was not felt to be 
significant for adjudication purposes.  The audiologist's 
opinion was that hearing loss and tinnitus were not 
associated with the noise exposure the Veteran experienced in 
the military.  However, no rationale was provided with the 
opinion.  

When the Veteran was examined by a private audiologist in 
June 2004, he reported hearing loss for 25 years in the right 
ear.  The assessment for his right ear was the same as in 
previous examinations, mixed mild to moderate hearing loss.  
The assessment for the left ear was mixed mild hearing loss.  
The Veteran's word recognition was good.  The private 
audiologist provided an opinion that bilateral hearing loss 
is "at least likely as not related to the noise exposure he 
experienced while on active duty in the Coast Guard."  This 
opinion was provided by the audiologist who indicated in the 
records that "it is important to note that the test 
reliability was considered fair."  

In August 2004 when the Veteran was examined by a private 
otolaryngologist, he reported tinnitus 90 percent of the 
time, with more in the right ear.  Ostoscopic examination of 
the canals and tympanic membranes was normal.  The right ear 
was examined under a microscope, and the tympanic membrane 
appeared slightly retracted.  External inspection of the ears 
was normal.  The impression was bilateral mixed hearing loss, 
worse on the right.  The otolaryngologist letter of November 
2004 stated the Veteran had bilateral 30-35 decibel sensory 
neural hearing loss and mild Eustachian tube insufficiency.  
The otolaryngologist opined that after reviewing the history 
provided by the Veteran, physical examination and audiometry 
in his office, the cause of the hearing loss is unknown 
except for the remote history of unprotected noise exposure 
in service. 

During the course of the Veteran's March 2009 VA examination, 
the audiologist reviewed the claims folder and obtained a 
full account of the Veteran's noise exposure history, noting 
that he became a scuba diving instructor and police officer 


post-service.  She noted the findings from the in-service 
whisper tests and September 1988 audiogram.  She concluded 
that the Veteran had normal hearing in service.  The 
Veteran's prior VA audiograms showed mild to moderate loss at 
500-1000 Hz in the right ear and normal hearing in the left 
ear except at 4000 Hz.  The audiologist noted the private 
testing showed moderate hearing loss in the right, and mild 
to moderate sensorineural hearing loss at the left ear.  She 
noted the private audiologist's test reliability was listed 
as fair, which questioned the accuracy of the responses.  
Current audiometric test results showed mild to moderate 
conductive hearing loss at the right ear, and normal hearing 
at the left except for mild sensorineural hearing loss at 
3000-4000 Hz.  The diagnosis was mild to moderate conductive 
hearing loss at the right ear.  The left ear was normal for 
VA compensation purposes.  The audiologist's opinion was that 
since the current right ear hearing loss is conductive and 
the 1988 audiogram showed normal hearing, it is less likely 
than 50 percent (less than 50/50 probability) that the 
Veteran's hearing loss or tinnitus is related to service.  

The Veteran's contentions regarding the continuity of hearing 
loss and tinnitus symptomatology since service are of 
questionable credibility and assigned limited probative 
value.  When initially seeking treatment in June 2003, the 
Veteran reported the onset of hearing loss as the past 10 
years, and only bi-weekly tinnitus also of recent onset.  
Later, the Veteran stated his hearing loss began in-service, 
and that he has had constant tinnitus (90 percent of the 
time) since that time.  The Board finds that the Veteran's 
statements made contemporaneous to treatment are more 
credible than his later allegations made to support his claim 
for compensation.  Lay statements found in medical records 
when medical treatment was being rendered may be afforded 
greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  

The Board is also required to assess the probative value of 
all evidence, including medical opinions.  When assessing the 
probative value of a medical opinion, the access to claims 
files and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA and 
private audiologist indicated that they each reviewed the 
Veteran's medical records.  However, the June 2004 private 
opinion is not supported by detailed rationale.  The private 
audiologist did not include a discussion of the clinical 
history, including the fact that the Veteran's hearing was 
normal on discharge from service.  The audiologist provided 
no other possible causes for the hearing loss, including what 
role the Veteran's post-service employment and hobbies 
affected his hearing.  Furthermore, this is the same 
audiologist that indicated test reliability was considered 
"fair", which calls into question the test results.  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 
140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993).  The VA audiologist's 
opinion of March 2009, is factually accurate, fully 
articulated, and contains sound reasoning.  The audiologist 
specifically cited to the Veteran's past audiometric test 
results, post-service noise exposure and the Veteran's 
reports of initial hearing loss.  The Board finds that the 
March 2009 VA opinion is of greater probative value than the 
private medical opinion.  

The October 2003 VA opinion and the November 2004 private 
otolaryngologist opinion are of limited probative value.  The 
October 2003 VA opinion provided no detailed rationale, and 
the private otolaryngologist opinion was speculative at best.  
The otolaryngologist stated the cause of the hearing loss was 
unknown except for a remote history of noise exposure in the 
military.  An opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean, 
supra.

The Board finds that service connection for bilateral hearing 
loss and tinnitus is unwarranted.  VA examination of March 
2009 did not find evidence of hearing loss in the left ear, 
and mild to moderate conductive hearing loss of the right was 
unrelated to service.  The Veteran contends his hearing loss 
and tinnitus had its onset in service.  There is no evidence 
of said occurrence in his service treatment records, to 
include his reserve records.  The Veteran did not seek 
treatment until 2003, and at that time he stated his hearing 
loss started approximately 10 years prior, over 20 years 
since his discharge from active duty service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

A preponderance of the evidence is against the Veteran's 
claim; the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Service connection for bilateral hearing 
loss and tinnitus is not warranted.
  

ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


